IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :            No. 37 EAL 2013
                              :
                Petitioner    :
                              :            Petition for Allowance of Appeal from the
                              :            Unpublished Memorandum Opinion
          v.                  :            and Order of the Commonwealth Court at
                              :            No. 2306 CD 2010 filed December 18,
                              :            2012, reversing and remanding the
DANIEL LABRAKE,               :            Order of the Philadelphia County Court of
                              :            Common Pleas at Nos. 254/9909 and
                Respondent    :            CP-51-MD-0004207-2010 filed July 15,
                              :            2010


                                      ORDER


PER CURIAM

      AND NOW, this 3rd day of June, 2015, the Petition for Allowance of Appeal is

GRANTED, and the order of the Commonwealth Court is VACATED.                    See

Commonwealth v. Allen, 107 A.3d 709 (Pa. 2014). The matter is REMANDED for

consideration of Respondent’s remaining appellate issues.